Exhibit 10.1

 

RELEASE OF CLAIMS

 

1. PARTIES.

 

The parties to Release of Claims (hereinafter “Release”) are Anaya Vardya
(“Vardya”) and Merix Corporation, an Oregon corporation, as hereinafter defined.

 

1.1 Executive.

 

For the purposes of this Release, “Executive” means Vardya and his attorneys,
heirs, executors, administrators, assigns, and spouse.

 

1.2 The Company.

 

For purposes of this Release the “Company” means Merix Corporation, an Oregon
corporation, its predecessors and successors, corporate affiliates, and all of
each corporation’s officers, directors, employees, insurers, agents, or assigns,
in their individual and representative capacities.

 

2. BACKGROUND AND PURPOSE.

 

Executive was employed by Company. Executive’s employment is ending effective
May 27, 2005.

 

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims Executive may have against Company, whether
asserted or not, known or unknown, including, but not limited to, claims arising
out of or related to Executive’s employment, any claim for reemployment, or any
other claims whether asserted or not, known or unknown, past or future, that
relate to Executive’s employment, reemployment, or application for reemployment.

 

3. RELEASE.

 

Except as reserved in paragraphs 3 or 3.1, Executive waives, acquits and forever
discharges Company from any obligations Company has and all claims Executive may
have including but not limited to obligations and/or claims arising from the
Agreement or any other document or oral agreement relating to employment
compensation, benefits severance or post-employment issues. Except as reserved
in Paragraph 3.1, Executive hereby releases Company from any and all claims,
demands, actions, or causes of action, whether known or unknown, arising from or
related in



--------------------------------------------------------------------------------

any way to any employment of or past or future failure or refusal to employ
Executive by Company, or any other past or future claim (except as reserved by
this Release or where expressly prohibited by law) that relates in any way to
Executive’s employment, compensation, benefits, reemployment, or application for
employment, with the exception of any claim Executive may have against Company
for enforcement of this Release. This Release includes any and all claims,
direct or indirect, which might otherwise be made under any applicable local,
state or federal authority, including but not limited to any claim arising under
the Oregon statutes dealing with employment, discrimination in employment, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, Executive Order 11246, the Rehabilitation Act of 1973, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, Oregon wage and
hour statutes, all as amended, any regulations under such authorities, and any
applicable contract, tort, or common law theories.

 

3.1 Reservations of Rights.

 

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications, or
the 401 (k) plan maintained by the Company.

 

3.2 No Admission of Liability.

 

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or Company, by whom liability has been and is expressly denied.

 

4. CONSIDERATION TO EXECUTIVE.

 

After receipt of this Release fully endorsed by Executive, and the expiration of
the seven (7) day revocation period provided by the Older Workers Benefit
Protection Act without Executive’s revocation, Company shall pay:

 

(a) the lump sum of Two hundred four thousand and 00/100 Dollars ($204,000) to
Executive (less proper withholding) for severance and the reasonable estimate of
COBRA continuation coverage as provided in Sections 3.1 and 3.2 ;

 

(b) Company will pay up to $12,500 directly to the third party outplacement firm
selected by Executive for up to one year’s outplacement services as
needed/$12,500 (less proper withholding) in lieu of outplacement services;



--------------------------------------------------------------------------------

(c) the amount of annual cash incentive, if any is earned, when due based on the
terms of Section 3.3 of the Agreement.

 

5. NO DISPARAGEMENT.

 

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about Company. The Company should report to Executive any
actions or statements that are attributed to Executive that the Company believes
are disparaging, The Company may take actions consistent with breach of this
Release should it determine that Executive has disparaged or made false or
adverse statements about Company. The Company agrees to follow the applicable
policy(ies) regarding release of employment reference information.

 

6. CONFIDENTIALITY, PROPRIETARY, TRADE SECRET

AND RELATED INFORMATION.

 

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of Executive’s Employment Agreement with Company
and any paragraph(s) therein. Should Executive, Executive’s attorney or agents
be requested in any judicial, administrative, or other proceeding to disclose
confidential, proprietary or trade secret information Executive learned as an
employee of Company, Executive shall promptly notify the Company of such request
by the most expeditious means in order to enable the Company to take any
reasonable and appropriate action to limit such disclosure.

 

7. ARBITRATION OF CERTAIN DISPUTES.

 

Executive and Company agree that should the issue arise of whether either party
to this Release has failed to satisfy or has breached the terms of this Release,
any dispute regarding the issue, except for any claim excepted under the Mutual
Agreement to Arbitration Claims, shall be submitted to arbitration pursuant to
the Mutual Agreement to Arbitrate Claims signed by Executive. In such event,
each party shall pay its own costs and attorneys’ fees notwithstanding contrary
language in the Mutual Agreement to Arbitrate Claims.

 

8. SCOPE OF RELEASE.

 

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; Company’s parents, subsidiaries, affiliates,
successors,



--------------------------------------------------------------------------------

predecessors, assigns, directors, officers, and employees; and each parties
insurers, transferees, grantees, legatees, agents and heirs, including those who
may assume any and all of the above-described capacities subsequent to the
execution and effective date of this Release.

 

9. COOPERATION IN LITIGATION

 

Company is a defendant in In Re Merix Corporation Securities Litigation, United
States District Court Case No.CV-04-A26-MO and Company and Executive are
defendants jointly in In Re Merix Corporation Derivative Litigation, Circuit
Court for the State of Oregon for the County of Multnomah Lead Case No.
040706807 (jointly “Litigations”). Nothing in this Release shall alter the
obligations Merix has or has undertaken with respect to defense and
indemnification of Executive in the Litigations.

 

Executive agrees to reasonably cooperate and provide assistance to counsel for
Company relating to the Litigations and any and all pending and future
litigation or other legal disputes, including arbitrations, for which Executive
may have information. Executive shall, upon appropriate oral or written request,
make himself available to Company and its counsel and provide any information
Executive may have relating to the Litigations or any other pending or future
litigation. Executive shall use his best efforts to provide information sought
by Company. Executive shall make himself available for depositions and/or trials
and for interviews prior to said depositions and/or trials. Company shall
reimburse Executive for any reasonable travel expenses incurred in making
himself available for any deposition, trial or interview. Executive shall be
required only to provide complete, candid and truthful information and testimony
in such interview, deposition or trial.

 

10. OPPORTUNITY FOR ADVICE OF COUNSEL.

 

Executive acknowledges that Executive has been encouraged to seek advice of
counsel with respect to this Release and has had the opportunity to do so.

 

11. ENTIRE RELEASE.

 

This Release, the Mutual Agreement to Arbitrate Claims, as modified herein and
the Employment Agreement signed by Executive contain the entire agreement and
understanding between the parties and, except as reserved in paragraph 3 and
3.1, supersede and replace all prior agreements written or oral including but
not limited to the Agreement and the Executive Stock Bonus Agreement, prior
negotiations and proposed agreements, written or oral. Executive and Company
acknowledge that no other party, nor agent nor attorney of any other party, has
made any promise,



--------------------------------------------------------------------------------

representation, or warranty, express or implied, not contained in this Release
concerning the subject matter of this Release to induce this Release, and
Executive and Company acknowledge that they have not executed this Release in
reliance upon any such promise, representation, or warranty not contained in
this Release.

 

12. SEVERABILITY.

 

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

13. PARTIES MAY ENFORCE RELEASE.

 

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

 

14. COSTS AND ATTORNEY’S FEES.

 

The parties each agree to bear their own costs and attorney’s fees which have
been or may be incurred in connection with any matters released herein or in
connection with the negotiation and consummation of this Release. In the event
of any administrative or civil action to enforce the provisions of this Release,
the prevailing party shall be entitled to attorney’s fees and costs through
trial and/or on appeal.

 

15. ACKNOWLEDGMENTS.

 

Executive acknowledges that the Release provides severance pay and benefits
which the Company would otherwise have no obligation to provide.

 

16. NOTICE TO EMPLOYEE (40 YEARS OF AGE OR

OLDER).

 

This Release contains a full release of any claim under the federal Age
Discrimination in Employment Act (the “Act”), which means in part that Executive
is granted the following rights:

 

16.1 Period To Consider. Under the Act, Executive has the right to take up to 21
days to consider and accept the terms of this Release. He may accept in less
time by signing and delivering the Release to Company. Executive is urged to use
as many of the 21 days as he deems necessary to consider this Release and to
consult with his attorney about it. Executive acknowledges that he has been
given at least 21 days to consider this Release and that his decision to sign
this Release has been made knowingly and voluntarily, without any duress or
coercion and with the full intent of releasing Company of all known and unknown
claims arising prior to the Release.



--------------------------------------------------------------------------------

16.2 Revocation Period. Under the Act, Executive has the right to revoke this
Release within seven (7) days of the date on which he signs this Release. If
Executive revokes the Release, then the Release shall become null and void,
meaning Executive will not receive any payment as set forth in the Release. To
be effective, Executive’s revocation must be in writing and returned to
Company’s counsel of record, Calvin L. Keith at Perkins Coie LLP, 1120 NW Couch
Street, 10th Floor, Portland, OR 97209-4128, within seven (7) calendar days of
the date on which Executive first signs this Release.

 

--------------------------------------------------------------------------------

Anaya Vardya

 

STATE OF OREGON    )           )    ss.
COUNTY OF                                                  )     

 

On this              day of                                 , 2005, personally
appeared before me the above named individual, and acknowledged the foregoing
instrument to be his voluntary act and deed.

 

--------------------------------------------------------------------------------

Name_________________________________________ Notary Public for the State of
Oregon My commission expires:____________________________

 

MERIX CORPORATION

 

By  

 

--------------------------------------------------------------------------------

Its  

 

--------------------------------------------------------------------------------

Dated  

 

--------------------------------------------------------------------------------

 

On Behalf of Company